Order of disposition, Family Court, Bronx County (Clark Richardson, J.), entered on or about January 25, 2002, which adjudicated appellant a juvenile delinquent, upon a factfinding that she committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility and identification. There was ample evidence of physical injury (see People v Guidice, 83 NY2d 630, 636 [1994]).
Appellant’s challenge to the form of the court’s finding is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court entered a sufficiently specific fact-finding determination that complied with statutory requirements (see Family Ct Act § 342.1 [7]; § 345.1) when it determined that appellant committed an act constituting third-degree assault.
*624Appellant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Saxe, Rosenberger and Marlow, JJ.